Case: 08-30680       Document: 00511072677          Page: 1    Date Filed: 04/07/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 7, 2010
                                     No. 08-30680
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

DORIAN LEE BENOIT,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              No. 2:05-CR-20014-1




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       The attorney appointed to represent Dorian Benoit has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30680     Document: 00511072677 Page: 2       Date Filed: 04/07/2010
                                  No. 08-30680

738 (1967). Benoit has filed a response.
      The record is insufficiently developed to allow consideration, at this time,
of Benoit’s claim of ineffective assistance of counsel; such claims generally “can-
not be resolved on direct appeal when [they have] not been raised before the dis-
trict court since no opportunity existed to develop the record on the merits of the
allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (in-
ternal quotation marks and citation omitted). Our independent review of the
record, counsel’s brief, and Benoit’s response discloses no nonfrivolous issue for
appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5 TH C IR. R. 42.2.




                                        2